Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 21-28, drawn to a dialysis machine.
Group II, claims 29-39, drawn to a method for estimating absolute blood volume at a dialysis machine.
Group III, claim 40 drawn to at least one non-transitory machine-readable medium..

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of a receiver to obtain, from a sensor, a series of measurements of hemoconcentration of at least one blood characteristic of the patient over a time period, the series of measurements including a hemoconcentration at a dilution test time during the time period, and the series of measurements of hemoconcentration based on blood volume compared to the predetermined volume of dilution indicator liquid; memory including instructions, which when executed by a processor, cause the processor to: estimate parameters for a physiological model based on the series of measurements, the parameters including the hemoconcentration at the dilution test time, a volume of a first compartment and a volume of a second compartment at the dilution test time and at an dilution injection time of the time period; and determine an absolute blood volume of the patient at the specified time using the physiological model and the series of measurements of hemoconcentration; and a display portion to display the absolute blood volume, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/179401 A1 (hereinafter Fresenius'401).  
Fresenius'401 discloses a dialysis machine for estimating absolute blood volume, the dialysis machine comprising (claim 21] and a method for estimating absolute blood volume, the method comprising (claim 29) ( a hemodialysis machine includes a computer program product for determining absolute blood volume of a patient undergoing hemodialysis treatment or ultrafiltration treatment or both, para 0011):
a receiver to obtain, from a sensor, a series of measurements of hemoconcentration of at least one blood characteristic of the patient over a time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line, para 0061; if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e.• the right-side and left-side differentials of 1 /(hemoglobin concentration) around the time point to at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after to, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass(t0) and Hgb(t0), equation (3) can be used to calculate the absolute blood volume at time point t0,para 0054);
the series of measurements including a hemoconcentration at [an ultrafiltration] time during the time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line, para 0061; if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1 /(hemoglobin concentration) around the time point to at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after to, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0)- Qr(t0 -0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass (t0) and Hgb(t0), equation (3) can be used to calculate the absolute blood volume at time point t0,para 0054), memory including instructions, which when executed by a processor, cause the processor to (a hemodialysis machine includes a computer program product for determining absolute blood volume of a patient undergoing hemodialysis treatment or ultrafiltration treatment or both, the computer program product including a computer usable medium and a set of computer program instructions embodied on the computer usable medium, para 0011):
estimate parameters for a physiological model based on the series of measurements, the parameters including the hemoconcentration at the [ultrafiltration] time, a volume of a first compartment and a volume of a second compartment at the [ultrafiltration] time and at [an ultrafiltration] time of the time period (The hematocrit/hemoglobin measuring device (e.g. Crit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line, para 0061; if a device is available, such as a modified Crit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1 /(hemoglobin concentration) around the time point t0 at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after t0, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass (t0), which can thereby be solved for. Knowing both Hgbmass(t0) and Hgb(t0) , equation (3) can be used to calculate the absolute blood volume at time point t0, para 0054; using a model for parameters, para 0061-0063; The effective net decrease in blood volume in the face of ongoing ultrafiltration will depend on plasma refilling rate, i.e., the rate of fluid transfer from the interstitial compartment into the vasculature [compartments], which itself varies throughout the dialysis treatment and depends on the Starling forces, para 0041, 0042); and determine an absolute blood volume of the patient at the specified time using the physiological model and the series of measurements of hemoconcentration (The
hematocriUhemoglobin measuring device (e.g. Grit-Line®) [device is known to have sensors to measure data] collects with high frequency (in a range of between about 5 and about 50 Hz) hematocrit /hemoglobin raw data in patient's blood. Measurement points are any parts of the cardiovascular system except the extracorporeal venous line, para 0061; if a device is available, such as a modified Grit-Line® Ill monitor, that can provide high-frequency, real-time hemoglobin concentration data, then, from these data, the last two terms in equation (7) can be derived, i.e., the right-side and left-side differentials of 1 /(hemoglobin concentration)·around the time point t0 at which the ultrafiltration rate was changed. These are the slopes of the 1/Hgb time course data just before and after t0, which can be obtained by regression from the raw data. At the same time, Qr(t0 + 0) - Qr(t0 - 0) is equal to zero, as explained above, and the ultrafiltration rate step q0 is known because the ultrafiltration rate administered by the dialysis machine is controlled. This means that the only unknown quantity in equation (7) is the hemoglobin mass at the time when the ultrafiltration step occurred, Hgbmass(t0), which can thereby be solved for. Knowing both Hgbmass(t0) and Hgb(t0) , equation (3) can be used to calculate the absolute blood volume at time point 10,para 0054);
and a display portion to display the absolute blood volume ( Display of initial absolute blood volume (ABV): e.g., hemodialysis (HD) machine screen, mobile device, clinic client computer, para 0061, a-d).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
7/12/22